

115 S3060 IS: To repeal section 2141 of the Revised Statutes to remove the prohibition on certain alcohol manufacturing on Indian lands.
U.S. Senate
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3060IN THE SENATE OF THE UNITED STATESJune 13, 2018Ms. Cantwell (for herself, Mr. Moran, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo repeal section 2141 of the Revised Statutes to remove the prohibition on certain alcohol
			 manufacturing on Indian lands.
	
 1.Repeal of prohibition on certain alcohol manufacturing on Indian landsSection 2141 of the Revised Statutes (25 U.S.C. 251) is repealed.